ORDER
Plaintiffs’ petition for discretionary review is allowed only as to the first and third issues listed in plaintiffs’ petition. Plaintiffs’ discretionary review petition is denied as to any remaining issues.
By order of the Court, this the 3rd day of May, 2017.
s/Morgan. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 5th day of May, 2017.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hacknev Assistant Clerk, Supreme Court of North Carolina